

115 HR 4468 IH: To direct the Secretary of the department in which the Coast Guard is operating to study and report to the Congress regarding recreational vessel operator training.
U.S. House of Representatives
2017-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4468IN THE HOUSE OF REPRESENTATIVESNovember 28, 2017Mr. King of New York (for himself, Miss Rice of New York, and Mr. Suozzi) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of the department in which the Coast Guard is operating to study and report
			 to the Congress regarding recreational vessel operator training.
	
		1.Recreational vessel operator education and training
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall study and report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committees on Commerce, Science, and Transportation of the Senate regarding recreational vessel operator training. The study and report shall included a review of—
 (1)Coast Guard Auxiliary and Power Squadron training programs; (2)existing State boating education programs, including programs by the National Association of State Boating Law Administrators (in this section referred to as NASBLA); and
 (3)other hands-on training programs available to recreational vessel operators. (b)Included subjectsThe study shall specifically examine—
 (1)course materials; (2)course content;
 (3)training methodology; (4)assessment methodology; and
 (5)relevancy of course content to risks for recreational boaters. (c)Contents of reportThe report under this section shall include—
 (1)a section regarding steps the Coast Guard and NASBLA have taken to encourage States to adopt mandatory recreational vessel operator training;
 (2)an evaluation of the ability of the States to harmonize their education programs and testing procedures;
 (3)an analysis of the extent States have provided reciprocity among the States for their respective mandatory and voluntary education requirements and programs;
 (4)a section examining the level of uniformity of education and training between the States that currently have mandatory education and training programs;
 (5)a section outlining the minimum standards for education of recreational vessel operators; (6)a section analyzing how a Federal training and testing program can be harmonized with State training and testing programs;
 (7)analysis of course content and delivery methodology for relevancy to risks for recreational boaters;
 (8)a description of the current phase-in periods for mandatory boater education in State mandatory education programs and recommendation for the phase-in period for a mandatory boater education program including an evaluation as to whether the phase-in period affects course availability and cost;
 (9)a description of the extent States allow for experienced boaters to by-pass mandatory education courses and go directly to testing;
 (10)recommendations for a by-pass option for experienced boaters; (11)a section analyzing how the Coast Guard would administer a Federal boating education, training, and testing program; and
 (12)the extent to which a Federal boating education, training, and testing program should be required for all waters of a State, including internal waters.
				